The Chancellor.
The land devised is charged with the legacies. It was not a charge upon the person of the devisee merely, or upon his estate or interest in the land, but upon the whole estate in the land devised. If Abraham Quick had died before his father, the charge would have remained on the land, in favour of the legatees. His dying afterwards, and before payment, will not defeat the legacies. Where lands were devised to A. and his wife for their lives, remainder to such of the children as should be living at the death of the survivor of them, and to their heirs, A. paying forty pounds to the plaintiff at a certain time; it was decreed that the land be sold for the payment of the money, and then the defendants to have such a proportion of the overplus of the purchase money as was answerable to their interest lor life : for the money devised is a charge upon all the estate, i. e. the estate for life and the remainders : Sad v. Carter, Prec. in Ch. 27; 2 Eq. Ca. Ab. 370. In this case, the personal estate of Abraham Quick, the devisee for life, is exhausted ; and the amount due to the complainants, on these legacies, must be raised out of the land, by *8sale. Their claim upon the land, for the satisfaction of their legacies, is not affected by Abraham Quick's insolvency, or the proceedings in the orphan’s court barring his creditors who had not presented their claims within the time limited.
Let it be referred to a master to take an account of the amount due to the complainants, and ascertain what part of the lands so charged may be sold with the least prejudice to the remainder.